SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) GLOBAL SECURITY AGENCY INC. (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class of Securities) 08117L106 (CUSIP Number) Rock Rutherford 5259 Jackson Road, Montgomery, TX77316 (888) 281-1618 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 18, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934 (the Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (However, see the Notes). CUSIP No. 08117L106 Names of Reporting Persons: Rock Rutherford Check the Appropriate Box if a Member of a Group: (a)o (b)o SEC Use Only Source of Funds: PF Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person with: Sole Voting Power:6,125,000 Shared Voting Power:0 Sole Dispositive Power: 6,125,000 Shared Dispositive Power:0 Aggregate Amount Beneficially Owned by Each Reporting Person:6,125,000 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (11): 13.4% Type of Reporting Person: IN 1 Item 1. Security and Issuer This statement on Schedule 13D/A is filed on behalf of Rock Rutherford and amends the Schedule 13D filed by Mr. Rutherford on January 20, 2010.This statement on Schedule 13D/A relates to the common stock, par value $0.00001 per share of Global Security Agency Inc., a Nevada corporation (the "Issuer"). The principal executive offices of the Issuer are located at 5259 Jackson Road, Montgomery, TX 77316. Item 2. Identity and Background (a) Mr. Rutherford is a resident of the State of Texas, U.S.A. (b) The business address of Mr. Rutherford is 5259 Jackson Road, Montgomery, TX 77316. (c) The principal occupation of Mr. Rutherford is Secretary and a director of the Issuer. (d) During the past five years, Mr. Rutherford has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, Mr. Rutherford has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Rutherford is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration As disclosed in the original Schedule 13D filed by Mr. Rutherford, on January 12, 2010, Mr. Rutherford purchased 60,000,000 shares of common stock of the Issuer at a price of $0.0001 per share.On May 18, 2010, the Issuer completed a consolidation of its shares of common stock on a 1:10 basis, reducing the number of shares owned by Mr. Rutherford to 6,000,000 shares of the Issuer's common stock.Subsequently, Mr. Rutherford purchased an additional 125,000 shares of the Issuer's common stock in a private placement completed on May 18, 2010, at a price of $0.0001 per share, from personal funds. Item 4. Purpose of Transaction Mr. Rutherford purchased the Issuer's common stock for investment purposes.Mr. Rutherford has no plans or proposals which relate to or would result in any of the matters listed in Items 4(a) to 4(j) of Schedule13D.Mr. Rutherford reserves the right to acquire additional securities of the Issuer, to dispose of such securities at any time or to formulate other purposes, plans or proposals regarding the Issuer or any of its securities. Item 5. Interest in Securities of the Issuer (a) Mr. Rutherford is the beneficial owner of 6,125,000 shares or approximately 13.4% of the Issuer's outstanding common stock. (b) Mr. Rutherford has sole power to vote and sole power to dispose of the shares of the Issuer's common stock owned by him. (c) Mr. Rutherford has not effected any other transactions in the Issuers common stock within the past 60 days. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7. Materials to be Filed as Exhibits None. 2 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:May 18, 2010 /s/ Rock Rutherford Rock Rutherford 3
